Case 3:20-cv-10816-RHC-PTM ECF No. 15 filed 05/18/20            PageID.724     Page 1 of 15



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

MOHAMAD AHMAD MURAI,

                     Petitioner,
v.
                                                        Case No. 20-10816
REBECCA ADDUCCI,
MATTHEW T. ALBENCE,
KEVIN MCALEENAN, and
WILLIAM P. BARR,

                Respondents.
________________________________/

     OPINION AND ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

       Petitioner Mohamad Ahmad Murai filed a petition for writ of habeas corpus under

28 U.S.C. § 2241. (ECF No. 1.) Petitioner is currently detained by the United States

Immigration Customs and Enforcement Agency (“ICE”) at the Calhoun County

Detention Center in Battle Creek, Michigan. He alleges that the current threat of

infection from the Coronavirus Disease (“COVID-19”) and the potential for serious

medical complications while in confinement pose an ongoing and unjustifiable risk to

Petitioner’s health, violating Petitioner’s Fifth Amendment right to due process. The

court is asked to grant injunctive relief, release Petitioner from detention, and to award

attorney fees.

       The government has filed a response and Petitioner replied. (ECF Nos. 10, 13.)

The court finds a hearing unnecessary, and for the reasons provided below, the petition

will be denied. E.D. Mich. L.R. 7.1(f)(2).
Case 3:20-cv-10816-RHC-PTM ECF No. 15 filed 05/18/20               PageID.725      Page 2 of 15



                                     I. BACKGROUND

       Petitioner was born in Syria in 1968. (ECF No. 1, PageID.21; ECF No. 10-2,

PageID.472, ¶ 4.) He was admitted into the United States as a refugee in 2016. (ECF

No. 1, PageID.19; ECF No. 10-2, PageID.472, ¶ 4.)

       In 2017, Petitioner committed a sexual assault and was convicted of Fourth

Degree Criminal Sexual Conduct in August 2018. (ECF No. 10-2, PageID.472-73, ¶¶ 6-

7) He was sentenced to 183 days imprisonment. (Id., PageID.473, ¶ 7.) In June 2018,

Petitioner submitted a Form I-485, Application to Register Permanent Residence or

Adjust Status. (Id., PageID.472, ¶ 5.) That request was denied due to Petitioner’s failure

to respond to requests for information about his sexual assault arrest. (Id.)

       ICE arrested and detained Petitioner on January 13, 2020. (ECF No. 1,

PageID.19; ECF No. 10-2, PageID.473, ¶ 8.) Petitioner was charged under 8 U.S.C. §

1227(a)(2)(A)(i) as removable from the United States for being convicted of a crime that

“involve[d] moral turpitude[,] committed within five years . . . after [Petitioner’s] date of

admission,” that is punishable by “a sentence of one year or longer.” (ECF No. 1,

PageID.19; ECF No. 10-2, PageID.473, ¶ 8.)

       Pending removal proceedings, Petitioner has been detained in ICE custody at

the Calhoun County Correctional Center in Battle Creek, Michigan. (ECF No. 1,

PageID.19-20; ECF No. 10-2, PageID.472, ¶ 3.)

       Petitioner filed this habeas petition against his alleged legal custodians in their

official capacity. He lists Rebecca Adducci, Director of ICE Detroit Field Office; Matthew

T. Albence, Acting Director of ICE; Kevin McAleenan, Secretary of the U.S. Department

of Homeland Security; and William P. Barr, U.S. Attorney General, as respondents.


                                               2
Case 3:20-cv-10816-RHC-PTM ECF No. 15 filed 05/18/20               PageID.726     Page 3 of 15



(ECF No. 1, PageID.20-21.) Petitioner seeks release from detention due to the outbreak

of COVID-19.

                                      II. DISCUSSION

       Petitioner argues his detention violates the Fifth Amendment. The court will first

address its jurisdiction to hear his petition and will then turn to the merits.

                                       A. Jurisdiction

       Respondents do not contest the court’s jurisdiction to hear Petitioner’s

constitutional claim. Nonetheless, “federal courts have a duty to consider their subject

matter jurisdiction in regard to every case and may raise the issue sua sponte.”

Answers in Genesis of Ky., Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 465 (6th

Cir. 2009).

       Petitioner has filed suit under 28 U.S.C. § 2241. That statute provides that “[w]rits

of habeas corpus may be granted by . . . the district courts . . . within their respective

jurisdictions.” 28 U.S.C. § 2241(a). It grants federal courts “the authority to hear

applications for habeas corpus by any person who claims to be held ‘in custody in

violation of the Constitution or laws or treaties of the United States.’” Rasul v. Bush, 542

U.S. 466, 473 (2004) (quoting 28 U.S.C. § 2241(c)).

       Petitioner is being held in custody by the United States, and he alleges his

detention violates the Constitution. The court has jurisdiction. See Ly v. Hansen, 351

F.3d 263 (6th Cir. 2003) (analyzing the merits of a habeas challenge to immigration

detention pending removal proceedings), vacated on other grounds by Hamama v.

Adducci, 946 F.3d 875 (6th Cir. 2020).




                                               3
Case 3:20-cv-10816-RHC-PTM ECF No. 15 filed 05/18/20              PageID.727     Page 4 of 15



                                  B. Petitioner’s Claims

       Petitioner primarily argues that his confinement exposes him to an unacceptable

risk of serious harm to his health. He cites Sixth Circuit and Supreme Court caselaw on

claims for deliberate indifference. (ECF No. 1, PageID.31-35 (citing Helling v. McKinney,

509 U.S. 25, 36 (1993); Flanory v. Bonn, 604 F.3d 249, 255 (6th Cir. 2010)).)

       However, Petitioner may be asserting, in addition, a claim of unconstitutional

punishment of a detainee prior to a conviction or hearing. Although he does not detail

the requirements of the claim and cites no relevant Sixth Circuit or Supreme Court

cases, Petitioner’s “Claim for Relief” includes “Unlawful Punishment,” and he asserts

that “civil detainees . . . may not be subject to punishment.” (Id., PageID.39.) It is not

clear whether Petitioner is asserting deliberate indifference akin to unconstitutional

punishment, as deliberate indifference is tied to the Eighth Amendment’s bar on “cruel

and unusual punishment,” or instead a separate legal claim. 1 Winkler v. Madison Co.,

893 F.3d 877, 890 (6th Cir. 2018). The court will nonetheless analyze the petition under

both deliberate indifference and unconstitutional punishment. The claims will be

addressed in turn.

                            1. Indifference to Medical Needs

       Petitioner alleges that his confinement during the spread of COVID-19

constitutes deliberate indifference to a serious medical need. While this claim is typically

brought by convicted prisoners under the Eight Amendment and its bar on “cruel and

unusual punishment,” it can also be advanced by pretrial and immigration detainees



1     Generally, “[i]ssues adverted to in a perfunctory manner, unaccompanied by
some effort at developed argumentation, are deemed waived.” McPherson v. Kelsey,
125 F.3d 989, 995-96 (6th Cir. 1997).
                                              4
Case 3:20-cv-10816-RHC-PTM ECF No. 15 filed 05/18/20            PageID.728     Page 5 of 15



under the Fifth Amendment’s Due Process Clause. U.S. Const. amend. VIII; U.S. Const.

amend. XIV, § 1; Winkler, 893 F.3d at 890 (quoting Phillips v. Roane Co., 534 F.3d 531,

539 (6th Cir. 2008)) (“The Eighth Amendment's prohibition on cruel and unusual

punishment generally provides the basis to assert a . . . claim of deliberate indifference

to serious medical needs, but where that claim is asserted on behalf of a pre-trial

detainee, the Due Process Clause of the Fourteenth Amendment is the proper starting

point.”); Villegas v. Metro. Gov’t of Nashville, 709 F.3d 563, 568 (6th Cir. 2013)

(analyzing immigration detainee’s claim of deliberate indifference under the Fifth

Amendment). The standard for both claims is the same. Villegas, 709 F.3d at 568

(“[D]etainee claims, though they sound in the Due Process Clause of the Fourteenth

Amendment rather than the Eighth Amendment . . . are analyzed under the same rubric

as Eighth Amendment claims brought by prisoners.”); Blackmore v. Kalamazoo Co., 390

F.3d 890, 895 (6th Cir. 2004) (“[D]etainees are analogously protected [from deliberate

indifference] under the Due Process Clause of the Fourteenth Amendment.”).

       Government indifference to inmate medical needs can “constitute an

unnecessary and wanton infliction of pain or . . . be repugnant to the conscience of

mankind,” in violation of the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 105-06

(1976) (citations removed). To succeed, Petitioner must prove both an objective and

subjective component. “[A] prison official may be held liable under the Eighth

Amendment for denying humane conditions of confinement only if he knows that

inmates face a substantial risk of serious harm and disregards that risk by failing to take

reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825, 847 (1994).




                                             5
Case 3:20-cv-10816-RHC-PTM ECF No. 15 filed 05/18/20              PageID.729     Page 6 of 15



       For the objective component, Petitioner must show “a sufficiently serious medical

need,” in that he “is incarcerated under conditions imposing a substantial risk of serious

harm.” Miller v. Calhoun Co., 408 F.3d 803, 812-13 (6th Cir. 2005) (citations removed).

“[It] further requires a court to assess whether society considers the risk that the

prisoner complains of to be so grave that it violates contemporary standards of

decency—that is, it is not one that today's society chooses to tolerate.” Villegas, 709

F.3d at 568 (quoting Helling, 509 U.S. at 36 (1993)). For the subjective component,

Petitioner must prove “a sufficiently culpable state of mind in denying medical care . . .

evidenc[ed] [by] deliberateness tantamount to intent to punish.” Miller, 408 F.3d at 812-

13 (citations removed). “[T]he official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference.” Villegas, 709 F.3d at 569 (quoting Farmer, 511 U.S. at 837).

       Petitioner need not suffer from a current medical condition to bring a deliberate

indifference claim. Inhumane confinement can violate the Eighth Amendment for

“sufficiently imminent” future harm. Helling, 509 U.S. at 34. Petitioner must prove that he

is “expos[ed] . . . to an unreasonable risk of serious harm in the future.” Dodson v.

Wilkinson, 304 F. App’x 434, 439 (6th Cir. 2008). Petitioner must still prove the

traditional elements of deliberate indifference. Id. (citing Helling, 509 U.S. at 35) (“A

claim of deliberate indifference to future serious harm requires proof of both the

objective and subjective elements of an Eighth Amendment claim.”).

       Petitioner alleges that he suffers from asthma. A summary of Petitioner’s medical

records indicates that he has never sought treatment for asthma while at Calhoun

County Correctional Center; medical staff have confirmed he has no history of asthma;


                                              6
Case 3:20-cv-10816-RHC-PTM ECF No. 15 filed 05/18/20             PageID.730     Page 7 of 15



he has been medically examined repeatedly and his lungs have been found “clear”; and

he denied having asthma when completing, with the help of an interpreter, a health

history form on January 23, 2020. (ECF No. 10-2, PageID.475, ¶¶ 13-15; ECF No. 10-4,

PageID.478.) Petitioner does not allege or present evidence that he has sought

treatment for asthma or put Calhoun officials on notice that he suffers from any such

ailment.

       Even if Petitioner does have asthma but does not see the need to request

diagnosis or treatment, he is not at “a substantial risk of serious harm.” Miller, 408 F.3d

at 812-13. Petitioner is fifty-one years old and his medical needs are being met at

Calhoun. When Petitioner has been medically diagnosed with certain conditions, such

as acid reflux and depression, he has received diagnosis, prescription medication, and

repeated follow-up medical examinations. (ECF No. 10-2, PageID.474, ¶ 13.)

Petitioner’s current medical status, and the treatment provided at Calhoun, do not

violate “contemporary standards of decency” under the objective prong of deliberate

indifference. Villegas, 709 F.3d at 568.

       Petitioner himself does not assert that Respondents are deliberately indifferent to

his current health. He claims Respondents are deliberately indifferent to serious health

complications that may result in the future, if he were to contract COVID-19. Petitioner

seeks release from custody under § 2241, arguing that no conditions under which he

might be confined can meet constitutional requirements. Nelson v. Campbell, 541 U.S.

637, 643 (2004) (“[C]onstitutional claims that merely challenge the conditions of a

prisoner's confinement, whether the inmate seeks monetary or injunctive relief, fall

outside of that core [of habeas relief] and may be brought pursuant to [42 U.S.C.] §


                                             7
Case 3:20-cv-10816-RHC-PTM ECF No. 15 filed 05/18/20              PageID.731     Page 8 of 15



1983 in the first instance.”); Lutz v. Hemingway, 476 F.Supp.2d 715, 718 (E.D. Mich.

2007) (Lawson, J.) (“Complaints that involve only conditions of confinement do not

relate to the legality of the petitioner's confinement [as is the case for habeas

petitions].”).

        Petitioner’s claim fails. His detention does not pose a “substantial risk of serious

harm,” enough to warrant, out of a concern of basic humanity and contemporary

decency, Petitioner’s immediate release. Miller, 408 F.3d at 812-13 (emphasis added);

Villegas, 709 F.3d at 568. “Substantial” is defined as “considerable in amount”; “serious”

is defined as “such as to cause considerable distress.” Substantial, Webster’s Third

New International Dictionary, Unabridged (2020); Serious, Webster’s Third New

International Dictionary, Unabridged (2020). “Cases stating a constitutional claim for

immediate or emergency medical attention have concerned medical needs that are

obvious even to a layperson . . . they involve life-threatening conditions or situations

where it is apparent that delay would detrimentally exacerbate the medical problem.”

Blackmore, 390 F.3d at 897 (finding a genuine issue of fact where a detainee suffering

from appendicitis was placed in a jail cell for two days without medical treatment).

“[D]elay or even denial of medical treatment for superficial, nonserious physical

conditions does not constitute a constitutional violation.” Id.

        Despite inherent limitations in mandating widespread “social distancing” while

detaining hundreds of inmates, Calhoun has instituted extensive precautionary

measures to mitigate the spread of COVID-19. When new inmates arrive, they are

screened, assessed for symptoms, have their temperature taken, and are asked to




                                              8
Case 3:20-cv-10816-RHC-PTM ECF No. 15 filed 05/18/20              PageID.732      Page 9 of 15



provide a history of potential exposure to COVID-19. 2 (ECF No. 10-5, PageID.485, ¶

12.) Any inmate showing symptoms of COVID-19 is given a prompt medical

examination, isolated, and quarantined in a housing unit separate from all other

inmates. 3 (Id., PageID.486, ¶¶ 13-15, 20.) If an inmate appears to be suffering from

clinical deterioration in his medical condition as a result of COVID-19, he will be

transferred out of Calhoun and into a local hospital or other equivalent facility. (Id., ¶

16.) Any inmate suspected of exposure to COVID-19, through contact with an individual

confirmed to have contracted the disease, is placed on restricted movement for fourteen

days and is monitored daily for development of symptoms. (Id., ¶ 17.)

       The jail is screening all staff upon entry and has suspended all in-person social

visits. (Id., PageID.487-88, ¶¶ 21-22.) While Respondents present evidence that cells

are cleaned daily and common areas are cleaned hourly, inmate affidavits from Calhoun




2      Petitioner, in his reply brief, attached an affidavit of a detainee at Calhoun who
arrived on March 24, 2020 and was not screened for COVID-19 symptoms, did not have
his temperature taken, and was not asked to provide of a history of potential exposure.
(ECF No. 13-3, PageID.570, ¶ 2.) The outbreak of COVID-19 and governmental
responses have been fast evolving. Respondents do not contest the adequacy of
procedures to mitigate the spread of COVID-19 in late March. By contrast, Petitioner
does not present evidence to contest the intake procures as they currently exist.
Calhoun has instituted substantial precautionary measures over the course of several
weeks, through March, April, and early May, as government learned from disease
experts and implemented best practices. Furthermore, Petitioner’s claim is not that his
confinement in late March was inadequate. His argument is that any and all conditions
of confinement will not meet basic constitutional requirements guaranteed through the
Fifth and Eighth Amendment. Nelson, 541 U.S. at 643.
3      Affidavits of inmates at Calhoun, included in Petitioner’s reply, state that other
inmates have experienced coughs. (ECF No. 13-2, PageID.566-67, ¶ 19; ECF No. 13-3,
PageID.573-74, ¶ 12.) These inmates do not indicate that they are in any way trained or
experienced in a medical field, nor do they allege that other inmates exhibit symptoms
of COVID-19. Evidence that Calhoun institutes rapid response measures when
detainees are observed to have COVID-19 symptoms by medical professionals stands
uncontradicted.
                                              9
Case 3:20-cv-10816-RHC-PTM ECF No. 15 filed 05/18/20            PageID.733     Page 10 of 15



 state that at least some common areas are cleaned once or twice daily and cells are

 cleaned rarely. (Id., PageID.488, ¶ 24; ECF No. 13-2, PageID.568, ¶ 22; ECF No. 13-3,

 PageID.574-75, ¶ 14.) Inmates are given access at all times to cleaning supplies to

 wash hands, as well as access to hand washing stations. 4 (ECF No. 10-5, PageID.488,

 ¶ 25.) There is evidence that, prior to April 18, 2020, inmates were not given supplies to

 disinfect the interior of their cells. (ECF No. 13-3, PageID.574-75, ¶ 14.) However,

 Respondents present uncontested evidence that current policy and practice at Calhoun

 is to provide detainees with supplies to perform their own cell cleaning. (ECF No. 10-5,

 PageID.488, ¶ 24.)

        As of the date of this opinion, Calhoun has minimal confirmed cases of COVID-

 19. No inmate who has tested positive for COVID-19 has ever been placed in the

 general jail population, where Petitioner resides. Any inmate exposed to an infected

 person has been tested, has received a negative result, and has remain isolated for

 further observation. 5

        Petitioner has no prior medical history that predisposes him to serious

 complications from contracting COVID-19. He is middle aged and, although suffering

 from potentially severe depression, comparatively healthy. Even if the court were to

 assume that Petitioner has a form of asthma that has not been observed by medical



 4      Inmate affidavits state that Calhoun has not provided hand sanitizer. (ECF No.
 13-2, PageID.568, ¶ 23; ECF No. 13-3, PageID.574, ¶ 14.) Respondents admit this but
 point out that hand sanitizer is not provided because it contains alcohol and inmates
 may attempt to consume it. (ECF No. 10-5, PageID.488, ¶ 25.)
 5      When the government filed its response on April 27, 2020, there were no
 confirmed cases of COVID-19 at Calhoun. The government has since jointly updated
 the court and defense counsel, through informal communications, that two newly arrived
 inmates tested positive. The exact number of positive cases, while informative, is not
 determinative to the court’s analysis.
                                             10
Case 3:20-cv-10816-RHC-PTM ECF No. 15 filed 05/18/20                PageID.734     Page 11 of 15



 professionals (and for which Petitioner has rejected or otherwise not sought treatment),

 Calhoun has instituted policies to mitigate the risk of COVID-19, as noted immediately

 above. Petitioner’s worry that he may contract the disease and, if so, that the disease

 may progress into a debilitating, crippling, or life-threatening state is insufficient to

 present a constitutional violation. There is not a “substantial” and “considerable” risk that

 Petitioner will deteriorate into a “serious” state of “considerable distress.” Miller, 408

 F.3d at 812-13. “Contemporary standards of decency” do not demand that Petitioner be

 released. Farmer, 511 U.S. at 847; Villegas, 709 F.3d at 568.

        This is especially true where Petitioner’s release may be into a community

 experiencing substantial number of COVID-19 infection cases. It is not difficult to

 envision Petitioner leaving a controlled environment with minimal confirmed cases in the

 general population at Calhoun, only to encounter, and be free to roam within, a civil

 society with experiencing tens of thousands of cases. State of Michigan, Coronavirus:

 Michigan Data (last visited May 7, 2020),

 https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173---,00.html (detailing

 reported COVID-19 cases across Petitioner’s home state of Michigan). Moreover, while

 detained at Calhoun, Petitioner has access to on-site medical care and, if needed,

 hospital care. (ECF No. 10-5, PageID.486, ¶¶ 13-16, 20.) The court is left to guess

 whether Petitioner would have access to medical care, and the quality of such care, if

 he were released. 6



 6      This is particularly important for Petitioner’s mental health. An inmate affidavit
 describes Petitioner as “going into uncontrollable rages which are extremely self-
 destructive.” (ECF No. 13-2, PageID.565, ¶ 14.) Based on the record, Petitioner may
 have a better chance of receiving treatment and not harming himself or others at
 Calhoun than with a release into society. At Calhoun, he receives medication and
                                               11
Case 3:20-cv-10816-RHC-PTM ECF No. 15 filed 05/18/20              PageID.735     Page 12 of 15



        On these facts, Petitioner has also not proven the subjective component of

 deliberate indifference. The subject government agencies here have instituted

 numerous mitigation strategies for a disease that has not entered the general

 population, may not spread even if it entered, and may not result in serious symptoms,

 or any symptoms whatsoever, if Petitioner were to contract it. Respondents have not

 acted with “deliberateness tantamount to intent to punish.” Miller, 408 F.3d at 812-13.

 Petitioner has not presented facts that Respondents knew of “a substantial risk of

 serious harm” and deliberately disregarded it. Villegas, 709 F.3d at 569. With the

 information currently known about COVID-19, Respondents, and their partners at

 Calhoun, have gauged the risk to Petitioner and other detainees and have acted

 protectively.

        Finally, future harm to Petitioner is not “sufficiently imminent.” Helling, 509 U.S. at

 34. Respondents have not created an “unreasonable [future] risk” of Petitioner

 contracting a serious medical condition. Dodson, 304 F. App’x at 439. Instead, Calhoun

 has substantially altered the way its facility operates and has pursued aggressive

 reforms to prevent COVID-19 from entering the general population, to avert the spread

 of the disease if it did enter, and to ensure detainees are provided quality medical

 attention, if needed. Speculation as to what could go wrong with such conditions and

 how Petitioner could be affected given his health profile does not amount to an

 “imminent” or “unreasonable” risk sufficient to establish a constitutional violation.

 Helling, 509 U.S. at 34; Dodson, 304 F. App’x at 439.



 check-ups, and is confined to a jail cell with no weapons. The court has been afforded
 no guarantees—indeed, little actual evidence at all—as to Petitioner’s home
 environment if released.
                                              12
Case 3:20-cv-10816-RHC-PTM ECF No. 15 filed 05/18/20                 PageID.736      Page 13 of 15



                               2. Unconstitutional Punishment

        The Constitution’s guarantee of due process requires that punishment be

 imposed only “on the evidence adduced at trial and not on the basis of suspicions that

 may arise from the fact of [an individual’s] arrest, indictment, or custody, or from other

 matters not introduced as proof at trial.” Bell v. Wolfish, 441 U.S. 520, 533 (1979). It is

 foundational in our system of law that “an individual is to be treated as innocent until

 proven guilty.” Id. at 531.

        Accordingly, “a detainee may not be punished prior to an adjudication of guilt.”

 J.H. v. Williamson Co., 951 F.3d 709, 717 (6th Cir. 2020) (quoting Bell, 441 U.S. at

 535). “[A] detainee can demonstrate that he was subjected to unconstitutional

 punishment in either of two ways: (1) by ‘showing an expressed intent to punish on the

 part of the detention facility officials,’ or (2) by showing that a restriction or condition is

 not rationally related to a legitimate government objective or is excessive in relation to

 that purpose.” Id. at 717 (quoting Bell, 441 U.S. at 538-39); see also Kingsley v.

 Hendrickson, 576 U.S. 389, 2473-74 (2015).

        Respondents have not shown an “expressed intent” to punish Petitioner. J.H.,

 951 F.3d at 717. Petitioner has been convicted of a sexual assault and Respondents

 allege he is now deportable. (ECF No. 1, PageID.19; ECF No. 10-2, PageID.473, ¶¶ 6-

 8.) Petitioner has been detained so as “to insure [his] presence at [a removal hearing],”

 and Respondents have made no statement and have taken no act to purposefully

 punish Petitioner for his status. Martucci v. Johnson, 944 F.2d 291, 294 (6th Cir. 1991)

 (citations removed) (holding that a defendant’s intensive segregated confinement

 constitutional, identifying the confinement as a precaution taken to insure the


                                                13
Case 3:20-cv-10816-RHC-PTM ECF No. 15 filed 05/18/20              PageID.737     Page 14 of 15



 defendant’s presence at trial); see also United States v. Salerno, 481 U.S. 739, 746

 (1987) (“[T]he mere fact that a person is detained does not inexorably lead to the

 conclusion that the government has imposed punishment.”). Respondents have instead

 placed Petitioner in the custody of Calhoun, where officials have worked to keep

 Petitioner in a healthy and safe environment. (ECF No. 10-5, PageID.485-88, ¶¶ 11-25.)

 The threat faced by COVID-19 has been acknowledged and monitored; precautions

 have been taken. (Id.) Express punitive intent is lacking. J.H., 951 F.3d at 717.

        Petitioner’s continued detention is also “rationally related to a legitimate

 government objective.” J.H., 951 F.3d at 717. Respondent’s objective is to enforce the

 immigration laws of the United States. As a convicted sex offender, Petitioner may be

 subject to removal under 8 U.S.C. § 1227(a)(2)(A)(i). (ECF No. 1, PageID.19; ECF No.

 10-2, PageID.472, ¶¶ 6-8.) Petitioner is being detained “to insure [his] presence” at his

 deportation hearing. Martucci, 944 F.2d at 294. His release may facilitate flight,

 preventing removal. Confinement does not become unnecessary simply due to the

 existence of COVID-19. Calhoun has instituted extensive reforms to limit the risk of the

 disease. (ECF No. 10-5, PageID.485-88, ¶¶ 11-25.) It is entirely speculative whether

 Petitioner would develop serious complications of COVID-19 even if he were to contract

 the disease. If released, Petitioner would still face the risk of contracting COVID-19,

 perhaps with less access to testing and medical care. Petitioner’s detension is “rational”

 and is not “excessive.” J.H., 951 F.3d at 717.

                                     III. CONCLUSION

        The risk of contracting COVID-19 and the risk of developing serious

 complications while being detained at Calhoun County Correctional Center does not rise


                                              14
Case 3:20-cv-10816-RHC-PTM ECF No. 15 filed 05/18/20                         PageID.738   Page 15 of 15



 to the level of “unnecessary and wanton infliction of pain” as prohibited by the Eighth

 Amendment and Fifth Amendment. Estelle, 429 U.S. at 105-06; Winkler, 893 F.3d at

 890. There has not been demonstrated a sufficient risk of Petitioner suffering serious

 harm; Respondents’ actions in detaining Petitioner at Calhoun are not consciously

 indifferent to Petitioner’s health; and the risk of harm to Petitioner is too remote to

 establish a constitutional violation. Petitioner also fails to present a valid claim of

 unconstitutional punishment of a detainee, as respondents lack any express intent to

 punish, while Petitioner’s detention is “rationally related to a legitimate government

 objective.” J.H., 951 F.3d at 717.

         The petition will be denied. Accordingly,

         IT IS ORDERED that Petitioner’s “Petition for Writ of Habeas Corpus” (ECF No.

 1) is DENIED.


                                                            s/Robert H. Cleland                     /
                                                            ROBERT H. CLELAND
                                                            UNITED STATES DISTRICT JUDGE
 Dated: May 18, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, May 18, 2020, by electronic and/or ordinary mail.

                                                             s/Lisa Wagner                          /
                                                             Case Manager and Deputy Clerk
                                                             (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-10816.MURAI.Habeas.RMK.RHC.4.chd.docx




                                                      15
